EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY
REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement drawings were received on July 29, 2021.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimer filed on July 29, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/468,555 and any patent granted on Application Number 16/468,570 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jonathan Sry on September 7, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows: 
In claim 1, on line 14, --a -- has been inserted at the beginning of the line, before “first”.
In claim 24, on line 5, “respectfully” has been replaced with --respectively--.
In claim 24, on line 8, “respectfully” has been replaced with --respectively--.
In claim 31, on line 5, “a compatible” has been replaced with --the compatible--.
In claim 31, on line 7, “a compatible” has been replaced with --the compatible--.
In claim 44, on line 1, --, the liquid spray gun assembly-- has been inserted between “assembly” and “comprising”.
In claim 44, on line 16, --a -- has been inserted between “comprising” and “first”.
In claim 44, on line 24, “a compatible” has been replaced with --the--.
In claim 44, on line 30, “compatible” has been deleted.
In claim 44, on line 32, “compatible” has been deleted.
In claim 44, on line 33, “and” has been deleted.
In claim 46, on line 1, -- further -- has been inserted between “44” and “comprising”.

Allowable Subject Matter
5.	Claims 1-6, 10, 11, 14, 21-31, 35-37, 41, 44 and 46 are allowed.


Reasons for Allowance
6.	The following is an examiner’s statement of reasons for allowance:
	The prior art, alone or in combination, did not show or teach a liquid spray gun nozzle assembly, including: the first camming member disposed on the radially-outward facing surface of the outer wall of the spray gun connection portion, the first camming member comprising the first camming surface facing the coating liquid outlet portion; and the first access window proximate the first end of the first camming member, wherein the first camming surface is adapted to interact with a complementary camming lug on the compatible liquid spray gun body to pull the liquid spray gun nozzle assembly along the spray axis and against the compatible liquid spray gun body without rotation of the liquid spray gun nozzle assembly, together with the other recited limitations as set forth in claim 1.
	The prior art, alone or in combination, did not show or teach a liquid spray gun body, including: the captured rotatable locking ring having the first and second camming lugs adapted to interact, respectively, with the first and second camming surfaces on the compatible liquid spray gun nozzle assembly, wherein the captured rotatable locking ring is rotatable to an assembly position and a locked position, wherein in the assembly position, the compatible liquid spray gun nozzle assembly is installable and removable; and in the locked position, the compatible liquid spray gun nozzle assembly is lockable against the liquid spray gun body, together with the other recited limitations as set forth in claim 31.
	As to the “method of using a liquid spray gun assembly” recited in claim 44, since the claim requires, at least, the allowable structural features of claims 1 and 31, the claim is allowable for at least the same reasons.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752